COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-14-00036-CV


SKA! DESIGN, INC. D/B/A                                                APPELLANT
STEPHANIE ANNE JEWELRY

                                         V.

TANURY INDUSTRIES                                                       APPELLEE


                                     ------------

           FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION 1 AND JUDGMENT
                                    ------------

       We have considered “Ska! Designs, Inc. d/b/a Stephanie Anne Jewelry’s

Motion to Dismiss Appeal.” It is the court’s opinion that the motion should be

granted; therefore, we dismiss the appeal.          See Tex. R. App. P. 42.1(a)(1),

43.2(f).



       1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                               PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: March 27, 2014




                                      2